

	

		II

		109th CONGRESS

		1st Session

		S. 711

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2005

			

				Mr. Akaka (for himself,

			 Ms. Murkowski, and

			 Mr. Stevens) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

			

		

		A BILL

		To amend the Methane Hydrate Research and

		  Development Act of 2000 to reauthorize that Act and to promote the research,

		  identification, assessment, exploration, and development of methane hydrate

		  resources.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Methane Hydrate Research and

			 Development Reauthorization Act of 2005

				.

		

			2.

			Methane hydrate research and development

			The Methane Hydrate Research

			 and Development Act of 2000 (30 U.S.C. 1902 note; Public Law 106–193) is

			 amended to read as follows:

			

				

					1.

					Short title

					This Act may be cited as the

				Methane Hydrate Research and Development Act of 2000.

				

					2.

					Findings

					Congress finds that—

					

						(1)

						in order to promote energy

				independence and meet the increasing demand for energy, the United States will

				require a diversified portfolio of substantially increased quantities of

				electricity, natural gas, and transportation fuels;

					

						(2)

						according to the report

				submitted to Congress by the National Research Council entitled Charting

				the Future of Methane Hydrate Research in the United States, the total

				United States resources of gas hydrates have been estimated to be on the order

				of 200,000 trillion cubic feet;

					

						(3)

						according to the report of

				the National Commission on Energy Policy entitled Ending the Energy

				Stalemate—A Bipartisan Strategy to Meet America's Energy Challenge, and

				dated December 2004, the United States may be endowed with over 1/4 of the

				methane hydrate deposits in the world;

					

						(4)

						according to the Energy

				Information Administration, a shortfall in natural gas supply from conventional

				and unconventional sources is expected to occur in or about 2020; and

					

						(5)

						the National Academy of

				Science states that methane hydrate may have the potential to alleviate the

				projected shortfall in the natural gas supply.

					

					3.

					Definitions

					In this Act:

					

						(1)

						Contract

						The term

				contract means a procurement contract within the meaning of

				section 6303 of title 31, United States Code.

					

						(2)

						Cooperative agreement

						The term cooperative

				agreement means a cooperative agreement within the meaning of section

				6305 of title 31, United States Code.

					

						(3)

						Director

						The term

				Director means the Director of the National Science

				Foundation.

					

						(4)

						Grant

						The term grant

				means a grant awarded under a grant agreement (within the meaning of section

				6304 of title 31, United States Code).

					

						(5)

						Industrial enterprise

						The term industrial

				enterprise means a private, nongovernmental enterprise that has an

				expertise or capability that relates to methane hydrate research and

				development.

					

						(6)

						Institution of higher education

						The term institution

				of higher education means an institution of higher education (as defined

				in section 102 of the Higher Education Act of

				1965 (20 U.S.C. 1002)).

					

						(7)

						Secretary

						The term

				Secretary means the Secretary of Energy, acting through the

				Assistant Secretary for Fossil Energy.

					

						(8)

						Secretary of commerce

						The term Secretary of

				Commerce means the Secretary of Commerce, acting through the

				Administrator of the National Oceanic and Atmospheric Administration.

					

						(9)

						Secretary of defense

						The term Secretary of

				Defense means the Secretary of Defense, acting through the Secretary of

				the Navy.

					

						(10)

						Secretary of the interior

						The term Secretary of

				the Interior means the Secretary of the Interior, acting through the

				Director of the United States Geological Survey, the Director of the Bureau of

				Land Management, and the Director of the Minerals Management Service.

					

					4.

					Methane hydrate research and development program

					

						(a)

						In general

						

							(1)

							Commencement of program

							Not later than 90 days

				after the date of the enactment of the Methane Hydrate Research and Development Reauthorization

				Act of 2005, the Secretary, in consultation with the Secretary of

				Commerce, the Secretary of Defense, the Secretary of the Interior, and the

				Director, shall commence a program of methane hydrate research and development

				in accordance with this section.

						

							(2)

							Designations

							The Secretary, the

				Secretary of Commerce, the Secretary of Defense, the Secretary of the Interior,

				and the Director shall designate individuals to carry out this section.

						

							(3)

							Coordination

							The individual designated

				by the Secretary shall coordinate all activities within the Department of

				Energy relating to methane hydrate research and development.

						

							(4)

							Meetings

							The individuals designated

				under paragraph (2) shall meet not later than 180 days after the date of the

				enactment of the Methane Hydrate Research and

				Development Reauthorization Act of 2005 and not less frequently

				than every 180 days thereafter to—

							

								(A)

								review the progress of the

				program under paragraph (1); and

							

								(B)

								coordinate interagency

				research and partnership efforts in carrying out the program.

							

						(b)

						Grants, contracts, cooperative agreements, interagency funds

				transfer agreements, and field work proposals

						

							(1)

							Assistance and coordination

							In carrying out the program

				of methane hydrate research and development authorized by this section, the

				Secretary may award grants to, or enter into contracts or cooperative

				agreements with, institutions of higher education and industrial enterprises

				to—

							

								(A)

								conduct basic and applied

				research to identify, explore, assess, and develop methane hydrate as a

				commercially viable source of energy;

							

								(B)

								identify methane hydrate

				resources through remote sensing;

							

								(C)

								acquire and reprocess

				seismic data suitable for characterizing methane hydrate accumulations;

							

								(D)

								assist in developing

				technologies required for efficient and environmentally sound development of

				methane hydrate resources;

							

								(E)

								promote education and

				training in methane hydrate resource research and resource development through

				fellowships or other means for graduate education and training;

							

								(F)

								conduct basic and applied

				research to assess and mitigate the environmental impact of hydrate degassing

				(including both natural degassing and degassing associated with commercial

				development);

							

								(G)

								develop technologies to

				reduce the risks of drilling through methane hydrates; and

							

								(H)

								conduct exploratory

				drilling, well testing, and production testing operations on permafrost and

				non-permafrost gas hydrates in support of the activities authorized by this

				paragraph, including drilling of 1 or more full-scale production test

				wells.

							

							(2)

							Competitive peer review

							Funds made available under

				paragraph (1) shall be made available based on a competitive process using

				external scientific peer review of proposed research.

						

						(c)

						Methane hydrates advisory panel

						

							(1)

							In general

							The Secretary shall

				establish an advisory panel (including the hiring of appropriate staff)

				consisting of representatives of industrial enterprises, institutions of higher

				education, oceanographic institutions, State agencies, and environmental

				organizations with knowledge and expertise in the natural gas hydrates field,

				to—

							

								(A)

								assist in developing

				recommendations and broad programmatic priorities for the methane hydrate

				research and development program carried out under subsection (a)(1);

							

								(B)

								provide scientific

				oversight for the methane hydrates program, including assessing progress toward

				program goals, evaluating program balance, and providing recommendations to

				enhance the quality of the program over time; and

							

								(C)

								not later than 2 years

				after the date of the enactment of the Methane Hydrate Research and Development

				Reauthorization Act of 2005, and at such later dates as the panel considers

				advisable, submit to Congress—

								

									(i)

									an assessment of the

				methane hydrate research program; and

								

									(ii)

									an assessment of the 5-year

				research plan of the Department of Energy.

								

							(2)

							Conflicts of interest

							In appointing each member

				of the advisory panel established under paragraph (1), the Secretary shall

				ensure, to the maximum extent practicable, that the appointment of the member

				does not pose a conflict of interest with respect to the duties of the member

				under this Act.

						

							(3)

							Meetings

							The advisory panel

				shall—

							

								(A)

								hold the initial meeting of

				the advisory panel not later than 180 days after the date of establishment of

				the advisory panel; and

							

								(B)

								meet biennially

				thereafter.

							

							(4)

							Coordination

							The advisory panel shall

				coordinate activities of the advisory panel with program managers of the

				Department of Energy at appropriate national laboratories

						

						(d)

						Construction costs

						None of the funds made

				available to carry out this section may be used for the construction of a new

				building or the acquisition, expansion, remodeling, or alteration of an

				existing building (including site grading and improvement and architect

				fees).

					

						(e)

						Responsibilities of the Secretary

						In carrying out subsection

				(b)(1), the Secretary shall—

						

							(1)

							facilitate and develop

				partnerships among government, industrial enterprises, and institutions of

				higher education to research, identify, assess, and explore methane hydrate

				resources;

						

							(2)

							undertake programs to

				develop basic information necessary for promoting long-term interest in methane

				hydrate resources as an energy source;

						

							(3)

							ensure that the data and

				information developed through the program are accessible and widely

				disseminated as needed and appropriate;

						

							(4)

							promote cooperation among

				agencies that are developing technologies that may hold promise for methane

				hydrate resource development;

						

							(5)

							report annually to Congress

				on the results of actions taken to carry out this Act; and

						

							(6)

							ensure, to the maximum

				extent practicable, greater participation by the Department of Energy in

				international cooperative efforts.

						

					5.

					National Research Council study

					

						(a)

						Agreement for study

						The Secretary shall offer

				to enter into an agreement with the National Research Council under which the

				National Research Council shall—

						

							(1)

							conduct a study of the

				progress made under the methane hydrate research and development program

				implemented under this Act; and

						

							(2)

							make recommendations for

				future methane hydrate research and development needs.

						

						(b)

						Report

						Not later than September

				30, 2009, the Secretary shall submit to Congress a report containing the

				findings and recommendations of the National Research Council under this

				section.

					

					6.

					Reports and studies for Congress

					The Secretary shall provide

				to the Committee on Science of the House of Representatives and the Committee

				on Energy and Natural Resources of the Senate copies of any report or study

				that the Department of Energy prepares at the direction of any committee of

				Congress.

				

					7.

					Authorization of appropriations

					There are authorized to be

				appropriated to the Secretary to carry out this Act, to remain available until

				expended—

					

						(1)

						$15,000,000 for fiscal year

				2006;

					

						(2)

						$20,000,000 for fiscal year

				2007;

					

						(3)

						$30,000,000 for fiscal year

				2008;

					

						(4)

						$50,000,000 for fiscal year

				2009; and

					

						(5)

						$50,000,000 for fiscal year

				2010.

					.

		

